UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 05908 John Hancock Patriot Premium Dividend Fund II (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Alfred E. Ouellette, Senior Attorney & Assistant Secretary 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4324 Date of fiscal year end: October 31 Date of reporting period: January 31, 2006 ITEM 1. SCHEDULE OF INVESTMENTS John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2006 (unaudited) Issuer Shares Value Common stocks 35.70% (Cost $87,559,648) Electric Utilities 2.34% Cinergy Corp. 50,000 2,172,500 Progress Energy, Inc. 99,000 4,318,380 Progress Energy, Inc. (Contingent Value Obligation) (B)(I) 176,250 12,337 Gas Utilities 2.09% Atmos Energy Corp. 15,250 400,770 National Fuel Gas Co. 86,000 2,829,400 Peoples Energy Corp. 70,200 2,612,844 Integrated Telecommunication Services 1.40% AT&T Inc. 102,350 2,655,982 Verizon Communications, Inc. 40,000 1,266,400 Multi-Utilities & Unregulated Power 29.87% Alliant Energy Corp. 182,900 5,424,814 Ameren Corp. 80,000 4,060,800 CH Energy Group, Inc. 198,800 9,323,720 Consolidated Edison, Inc. 78,000 3,666,780 Dominion Resources, Inc. 79,700 6,019,741 DTE Energy Co. 193,500 8,165,700 Duke Energy Corp. 90,000 2,551,500 Energy East Corp. 320,000 7,952,000 KeySpan Corp. 205,700 7,388,744 NiSource, Inc. 133,550 2,741,781 NSTAR 276,000 7,932,240 OGE Energy Corp. 137,632 3,736,709 Public Service Enterprise Group, Inc. 16,000 1,113,920 Sierra Pacific Resources (I) 128,650 1,698,180 TECO Energy, Inc. 196,750 3,360,490 Vectren Corp. 30,000 820,800 WPS Resources Corp. 55,400 3,106,832 Xcel Energy, Inc. 228,000 4,427,760 Page 1 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2006 (unaudited) Credit Issuer, description rating (A) Shares Value Preferred stocks 62.10% (Cost $169,017,186) Agricultural Products 1.31% Ocean Spray Cranberries, Inc., 6.25%, Ser A (S) BB+ 44,250 3,657,541 Consumer Finance 1.77% SLM Corp., 6.97%, Ser A BBB+ 92,000 4,949,600 Diversified Banks 2.63% Bank of America Corp., 6.75%, Depositary Shares, Ser VI A 76,700 4,022,915 Royal Bank of Scotland Group Plc, 5.75%, Ser L (United Kingdom) A 140,000 3,337,600 Electric Utilities 19.83% Alabama Power Co., 5.20% BBB+ 262,475 6,338,771 Boston Edison Co., 4.78% BBB+ 67,342 6,040,577 Carolina Power & Light Co., $4.20 Baa3 41,151 3,005,311 Carolina Power & Light Co., $5.44 BB+ 11,382 1,035,762 Delmarva Power & Light Co., 3.70% BBB- 13,109 890,593 Duquesne Light Co., 6.50% BB+ 107,000 5,499,800 Entergy Mississippi, Inc., 6.25% BB+ 153,000 3,815,437 Georgia Power Co., 6.00%, Ser R A 49,900 1,247,500 Interstate Power & Light Co., 7.10%, Ser C BBB- 76,500 2,063,113 Interstate Power & Light Co., 8.375%, Ser B Baa3 25,000 825,000 Monongahela Power Co., $6.28, Ser D B+ 24,931 2,349,747 PPL Electric Utilities Corp., 4.40% BBB 29,790 2,468,102 Sierra Pacific Power Co., 7.80%, Ser 1 (Class A) CCC+ 200,986 5,115,094 Southern California Edison Co., 6.125% BBB- 35,000 3,541,563 Virginia Electric & Power Co., $4.80 BB+ 6,581 614,707 Virginia Electric & Power Co., $6.98 BB+ 35,000 3,666,250 Virginia Electric & Power Co., $7.05 BB+ 10,000 1,047,813 Wisconsin Public Service Corp., 6.76% A- 35,883 3,719,499 Xcel Energy, Inc., $4.08, Ser B BB+ 8,610 697,410 Xcel Energy, Inc., $4.11, Ser D BB+ 8,770 716,948 Xcel Energy, Inc., $4.16, Ser E BB+ 9,390 741,810 Gas Utilities 2.07% Southern Union Co., 7.55% BB+ 219,700 5,789,095 Integrated Oil & Gas 1.49% Coastal Finance I, 8.375% CCC 165,000 4,158,000 Page 2 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2006 (unaudited) Integrated Telecommunication Services 0.00% 0 Touch America Holdings, Inc., $6.875 (B)(G)(H) D 50,000 0 Investment Banking & Brokerage 7.30% Bear Stearns Cos., Inc. (The), 5.49%, Depositary Shares, Ser G BBB 50,650 2,471,214 Bear Stearns Cos., Inc. (The), 5.72%, Depositary Shares, Ser F BBB 95,300 4,765,000 Bear Stearns Cos., Inc. (The), 6.15%, Depositary Shares, Ser E BBB 84,000 4,242,000 Lehman Brothers Holdings, Inc., 5.67%, Depositary Shares, Ser D A- 124,800 6,177,600 Lehman Brothers Holdings, Inc., 5.94%, Depositary Shares, Ser C A- 53,000 2,743,280 Multi-Line Insurance 1.97% MetLife, Inc., 6.50%, Ser B BBB 210,000 5,512,500 Multi-Utilities & Unregulated Power 10.29% Baltimore Gas & Electric Co., 6.70%, Ser 1993 BBB- 20,250 2,104,734 Baltimore Gas & Electric Co., 6.99%, Ser 1995 Baa1 30,000 3,128,439 BGE Capital Trust II, 6.20% BBB- 195,000 4,837,950 Energy East Capital Trust I, 8.25% BBB- 180,700 4,571,710 Public Service Electric & Gas Co., 4.08%, Ser A BB+ 5,000 392,500 Public Service Electric & Gas Co., 4.18%, Ser B BB+ 13,657 1,083,683 Public Service Electric & Gas Co., 6.92% BB+ 47,998 5,006,791 SEMPRA Energy, $4.36 BBB+ 19,250 1,540,000 SEMPRA Energy, $4.75, Ser 53 BBB+ 6,305 542,230 South Carolina Electric & Gas Co., 6.52% Baa1 55,000 5,565,313 Oil & Gas Exploration & Production 6.13% Anadarko Petroleum Corp., 5.46%, Depositary Shares, Ser B BBB- 48,200 4,750,713 Apache Corp., 5.68%, Depositary Shares, Ser B BBB 51,500 5,132,299 Devon Energy Corp., 6.49%, Ser A BB+ 50,645 5,186,367 Nexen, Inc., 7.35% (Canada) BB+ 80,000 2,052,000 Other Diversified Financial Services 5.13% Citigroup, Inc., 6.213%, Depositary Shares, Ser G A 96,000 4,920,000 Citigroup, Inc., 6.231%, Depositary Shares, Ser H A 56,400 2,862,300 Citigroup, Inc., 6.365%, Depositary Shares, Ser F A 28,500 1,474,875 JPMorgan Chase & Co., 6.625%, Depositary Shares, Ser H A- 100,000 5,095,000 Regional Banks 1.68% HSBC USA, Inc., $2.8575 A1 95,900 4,699,100 Trucking 0.50% AMERCO, 8.50%, Ser A CCC+ 55,000 1,391,500 Page 3 John Hancock Patriot Premium Dividend Fund II Securities owned by the Fund on January 31, 2006 (unaudited) Interest Par value Issuer, maturity date rate (%) ($000) Value Short-term investments 2.20% (Cost $6,161,000) Commercial Paper 2.20% Chevron Texaco Funding Corp., 02-01-06 4.350 6,161 6,161,000 Total investments 100.00% $279,526,780 Page 4 John Hancock Patriot Premium Dividend Fund II Footnotes to Schedule of Investments January 31, 2006 (unaudited) (A) Credit ratings are unaudited and are rated by Moody's Investors Service where Standard & Poor's ratings are not available. (B) This security is fair valued in good faith under procedures established by the Board of Trustees. (H) Non-income-producing issuer filed for protection under the Federal Bankruptcy Code or is in default of interest payment. (I) Non-income-producing security. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. Rule 144A securities amounted to $3,657,541 or 1.31% of the Fund's total investments as of January 31, Parenthetical disclosure of a foreign country in the security description represents country of a foreign issuer. The percentage shown for each investment category is the total value of that category as a percentage of the total investments of the Fund. The cost of investments owned on January 31, 2006, including short-term investments, was $262,737,834. Gross unrealized appreciation and depreciation of investments aggregated $26,240,741 and $9,451,795, respectively, resulting in net unrealized appreciation of Footnotes to Schedule of Investments - Page 1 ITEM 2. CONTROLS AND PROCEDURES. (a) Based upon their evaluation of the registrant's disclosure controls and procedures as conducted within 90 days of the filing date of this Form N-Q, the registrant's principal executive officer and principal accounting officer have concluded that those disclosure controls and procedures provide reasonable assurance that the material information required to be disclosed by the registrant on this report is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission's rules and forms. (b) There were no changes in the registrant's internal control over financial reporting that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. ITEM 3. EXHIBITS. Separate certifications for the registrant's principal executive officer and principal accounting officer, as required by Rule 30a-2(a) under the Investment Company Act of 1940, are attached. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. John Hancock Patriot Premium Dividend Fund II By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Keith F. Hartstein Keith F. Hartstein President and Chief Executive Officer Date: March 24, 2006 By: /s/ John G. Vrysen John G. Vrysen Executive Vice President and Chief Financial Officer Date: March 24, 2006
